Citation Nr: 1729050	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-33 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right wrist carpal tunnel syndrome, initially evaluated as 10 percent disabling prior to October 5, 2016, and 30 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from July 2000 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for carpal tunnel syndrome, right wrist, and assigned a 10 percent disability evaluation effective February 24, 2010.

In December 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development, and the case has now been returned for appellate consideration.

In a December 2016 Supplemental Statement of the Case (SSOC) issued during the pendency of the appeal, the AOJ increased the disability evaluation for right wrist carpal tunnel syndrome to 30 percent effective October 5, 2016.  Because the AOJ did not assign the maximum disability rating possible, the appeal for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to October 5, 2016, the Veteran's carpal tunnel syndrome of the right wrist was manifested by complaints of numbness and tingling and most nearly approximated mild incomplete paralysis.

2.  For the period beginning October 5, 2016, the Veteran's carpal tunnel syndrome of the right wrist has been manifested by complaints of moderate pain and numbness and most nearly approximates moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  For the period prior to October 5, 2016, the criteria for a disability evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 8515 (2016).

2.  For the period beginning October 5, 2016, the criteria for a disability evaluation in excess of 30 percent for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, DC 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c) (2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c) (1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c) (4).

The Veteran's claim was previously remanded by the Board in December 2015 in order to afford the Veteran a VA examination which better addressed the ratings criteria set forth for diseases of the peripheral nerves under 38 C.F.R. § 4.71a.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded the requisite examination in October 2016, and his claims were readjudicated in a December 2016 SSOC.  

The Board finds that the October 2016 examination report sufficiently addresses the questions asked on remand and includes adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  After considering the prior remand and the development conducted, the Board finds that substantial compliance with the December 2015 remand has been accomplished, and that VA has satisfied its duty to assist in this case.  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  

II.  Legal Analysis

The Veteran asserts that he is entitled to higher disability ratings than currently assigned for his carpal tunnel syndrome of the right wrist, evaluated as 10 percent disabling  prior to October 5, 2016, and 30 percent disabling thereafter.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the May 2010 rating decision granted the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist and assigned a 10 percent rating effective February 24, 2010.  Later, a November 2016 SSOC increased the Veteran's rating to 30 percent disabling, effective October 5, 2016.

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Veteran's disability has been evaluated under 38 C.F.R. § 4.71a, DC 8516, which addresses paralysis of the ulnar nerve.  In December 2015, the Board remanded this matter in part to identify the nerve involved.  As discussed below, the October 2016 VA examiner determined that the median nerve was involved.  Therefore, the Board finds that the Veteran's disability is more appropriately rated under DC 8515 which addresses paralysis of the median nerve. 

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Under DC 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.


The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the right wrist affects his major extremity.  38 C.F.R. § 4.69.

The Veteran first underwent a VA examination for his service-connected carpal tunnel syndrome of the right wrist in February 2010.  The Veteran reported experiencing intermittent right hand numbness and tingling, often during sleep and while using a computer keyboard or mouse.  The Veteran did not report pain or weakness in the ring and little fingers of the right hand and had not sought treatment, but he did report using an ergonomic wrist support while on the computer.  The examiner noted that the numbness and tingling primarily affected the Veteran's ulnar and median nerves.  Otherwise, the Veteran's motor function, hand strength, and peripheral nerve exam findings were normal.  The examiner did not observe any tremors, tics, or other abnormal movements associated with the Veteran's condition, nor did she observe muscle atrophy, abnormal muscle tone or bulk, or any effect on joint functions.  The examiner observed positive Tinel's sign indicating the presence of carpal tunnel syndrome of the right wrist.  The examiner diagnosed the Veteran with carpal tunnel syndrome and determined that while it had a significant effect on his occupation, it did not affect his usual daily activities.

The Veteran underwent another VA examination concerning his carpal tunnel syndrome of the right wrist in February 2011.  The examiner observed normal range of motion without pain, and no additional loss of motion with repetition.  Bilateral hand examination did not reveal a decrease in strength when pulling, pushing, and twisting, and no decrease in dexterity when twisting, probing, writing, touching, and expression.  There was no ankylosis, nor any deformities of the digits.  Sensory exam to pinprick/pain, touch, position, vibration, and temperature was intact on the right.  The examiner observed positive Tinel's sign and negative Phalen's sign on the right.  The examiner also observed that peripheral nerve involvement was not evident.  The examiner concluded that the effect of the Veteran's carpal tunnel syndrome of the right wrist was partial impairment of physical activities of employment and daily living.

The Veteran was most recently afforded a VA examination in October 2016.  The examiner observed moderate intermittent pain and mild numbness attributable to the Veteran's carpal tunnel syndrome.  The Veteran exhibited normal muscle strength with no atrophy, and normal deep tendon reflexes.  However, the Veteran exhibited decreased sensation in his hand/fingers upon light touch testing.  The examiner observed positive Tinel's sign and negative Phalen's sign.  The Veteran exhibited decreased range of motion with dorsiflexion at 60 degrees, palmar flexion at 70 degrees, radial deviation at 15 degrees, and ulnar deviation at 35 degrees, with a further decrease during flare ups.  The examiner determined that the Veteran's carpal tunnel syndrome is manifested by moderate incomplete paralysis of his right median nerve.  The examiner observed that the Veteran uses a brace in order to assist with locomotion.  The examiner noted that the Veteran's carpal tunnel syndrome impacts the Veteran's ability to work because he experiences numbness with prolonged typing and while using the right wrist while driving. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 10 percent disabling for the period prior to October 5, 2016.  As indicated above, the rating schedule provides that when neural involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a .  In this case, prior to October 5, 2016, the Veteran's right carpal tunnel syndrome was primarily manifested by sensory involvement (pain, numbness, tingling, decreased sensation) without any evidence of organic changes such as loss of reflexes, muscular atrophy, or trophic changes.  Consequently, the competent and credible medical evidence of record demonstrates that his symptomatology more closely approximated mild incomplete paralysis.

The Board also finds that a preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 30 percent disabling for the period after October 5, 2016.  In order to warrant the next-higher rating under DC 8516, the Veteran must demonstrate severe incomplete paralysis.  However, there is no evidence of record to indicate such paralysis in this case.  The October 2016 examiner characterized the Veteran's carpal tunnel syndrome as being of moderate severity.  Additionally, the Veteran has demonstrated normal muscle strength with no atrophy, and normal deep tendon reflexes.  Therefore, a higher rating for the Veteran's service-connected carpal tunnel syndrome of the right wrist is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to October 5, 2016, is denied.

Entitlement to a disability rating in excess of 30 percent beginning October 5, 2016, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


